DETAILED ACTION

Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Status
This communication is in response to Applicant’s RCE requesting consideration of Applicant’s “Amendment and Reply Under 37 C.F.R. § 1.114” that was filed concurrently with Applicant’s RCE on May 18, 2022 (hereinafter “Amendment”) and in response to Applicant’s “Supplemental Amendment” filed on June 10, 2022 (hereinafter “Supplemental Response”).  In the Amendment filed in May 2022, Applicant amended Claims 1, 5, 12-13, 17 and 21-22; cancelled no claim(s); and added no claim(s).  Examiner has entered this Amendment.  In the Supplemental Response, Applicant amended Claims 1-6, 9-10 and 12-20; cancelled Claims 7, 11 and 21-24; and added no claim(s).  Examiner has entered this Supplemental Response.

The instant patent application is a transitional application filed on August 10, 2018 (i.e., filed after March 16, 2013), which claims benefit of a number of U.S. patent applications, each of which was filed before March 16, 2013.  Since this application is a transitional application claiming benefit of (i.e., via Applicant’s ADS filed August 10, 2018) to U.S. applications filed before March 16, 2013, without a statement that this present application contains a claim to a claimed invention that has an effective filing date on or after March 16, 2013, this present application is being examined under the pre-AIA  first to invent provisions.  AIA  refers to the America Invents Act (AIA ).  See MPEP § 210 (III.)(A. Transitional Applications).

AFTER ENTRY of the May 18, 2022 claim amendments, Examiner entered Applicant’s Supplemental Response filed on June 10, 2022.  In the Supplemental Response, Applicant amended Claims 1-6, 9-10 and 12-20; cancelled Claims 7, 11 and 21-24; and added no claim(s).  As a result, Claims 1-6, 8-10 and 12-20 are currently pending and have been examined.  Of the pending claims, Claims 1, 13 and 17 are the independent claims.

Examiner Notes
Examiner notes that an “Examiner’s Amendment” has not been submitted with respect to this application.  


Continuation Application
This patent application is a continuation application of U.S. Application No. 13/195,677 filed on August 1, 2011.  See MPEP § 201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  In addition, Applicant(s) is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant(s) is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Priority/Benefit Claims
Applicant’s claim for benefit to U.S. Application Nos. 13/195,677 and 12/859,675 (“Parent Applications”) and to 61/369,560 (hereinafter “2010 Provisional”) is acknowledged.  However, as noted in the previous Office action, Examiner understands the priority date of claims pending in this application to be no earlier than July 30, 2010.


Response to Amendments
A Summary of the Response to Applicant’s Amendment and Supplemental Response:
Applicant’s Amendment and subsequent Supplemental Response overcome all rejections under 35 U.S.C. §§ 101, 102 and 112 (i.e., the rejections on pages 5-20 of the Final Office action dated 3/07/2022); therefore, the Examiner withdraws all §§ 101, 102 and 112 rejections.
Below, please see “Allowable Subject Matter”, which includes Examiner’s “statement of reasons for allowance”.


Allowable Subject Matter
Examiner has performed updated searches and completed additional consideration of Applicant's claims in view of the claim amendments filed in May 2022 and in June 2022.  The result of the updated searches and completed additional consideration is that all rejections in the final Office action dated March 7, 2022 are presently overcome and a Notice of Allowance is issued herewith.

Claims 1-6, 8-10 and 12-20 (i.e., as filed on June 10, 2022) are currently allowed.

The following is an Examiner’s statement of reasons for allowance:

As a preliminary matter, Examiner notes that the body of independent Claim 1, 13 and 17 parallel each other with:
Claim 1 reciting a method performed by at least one device comprising a hardware processor;
Claim 13 reciting a non-transitory computer readable medium comprising instructions executable by one or more hardware processors to perform the same set of operations recited in the method of Claim 1; and 
Claim 17 reciting a system comprising at least one device including a hardware processor with the system being configured to perform the same set of operations recited in the method of Claim 1.  
Therefore, Applicant’s independent claims (i.e., independent Claims 1, 13 and 17) parallel each other and, therefore, are allowable based on the same reasoning and rationales as summarized below with respect to independent Claim 1.

Regarding § 101, Applicant’s pending claims reflect a combination of additional elements that, taken in combination, appear to be integrated into a practical application (i.e., as that term has been used within the 2019 PEG) that utilizes:
(1) a social graph management system (SGMS) hosted on a computer server;
(2) an electronic user interface of the SGMS; 
(3) a social graph object (SGO) as a data structure mapping multiple URLs and a social media system, the SGMS creating the social graph object using a computer programming protocol of a social media system to embed content into web pages that are maintained outside the social media system; 
(4) an intermediary page (e.g., redirector page) containing metadata and meta tags, the SGMS creating the intermediary page; and
(5) SGMS-generated computer code to define the recited message content and an interactive social media system plugin that a web page visitor interacts with to cause a message to be published on a social media page associated with the visitor.
Examiner notes that claimed elements (1), (2), (3), (4) and (5), as recited in Applicant’s independent claims, are integral to each of Applicant’s pending claims since the combination of at least these elements, within the context of Applicant’s independent claims, includes and utilizes the functionality of: 
receiving (1) a selection of a social media system from a plurality of social media systems, and (2) message content including media content specified by a user of the SGMS to be published on the social media system;
creating a social graph object as a data structure mapping each of (a) a first uniform resource locator (URL) of a first web page external to the social media system, (b) a redirection URL, and (c) the social media system to each other, 
creating the social graph object using a computer programming protocol followed by the social media system for embedding content into web pages maintained outside the plurality of social media systems;
creating an intermediary page using meta tags provided by the social media system as well as metadata corresponding to the selection of the social media system and to the message content to perform the creating of the intermediary page, 
the intermediary page enabling transmission of information between the social media system and the first web page;
based on validating and activating of the social graph object as a result of the social media system reading the metadata and the meta tags contained on the intermediary page, generating computer code defining the message content and an interactive social media system plugin, the computer code specifying (d) a link between the plugin and a social media page hosted by the social media system and (e) the message content including the redirection URL;
providing the computer code to be embedded within the first web page to enable network communication between the first web page, the intermediary page and the social media system;
detecting a user interaction by a web page visitor with the plugin displayed on the first web page;
communicating a notification of the user interaction to the social media system for posting the user interaction by the visitor on a first social media page that is associated with the visitor on the social media system;
publishing, responsive to the user interaction with the plugin, a message to the first social media page in the social media system, wherein the message comprises the message content including a link to the redirection URL, the link to the redirection URL allowing members of the social media system that have access to the first social media page to select the link to the redirection URL and be directed to the first web page;
receiving, from a first member of the social media system who has access to the first social media page, a first request based on a first user selection of the link to the redirection URL via the message in the social media system;
based on the social graph object, determining that the redirection URL is mapped to the first URL and corresponds to the intermediary page;
based on the determination that the redirection URL is mapped to the first URL, redirecting the first request to the first URL to route the first request from the intermediary page to the first web page; 
updating the social graph object using URL information obtained from the electronic user interface including a second URL that is different from the first URL, the updating comprising replacing the first URL with the second URL in the data structure of the social graph object, as well as mapping each of the second URL, the redirection URL and the social media system to each other;
receiving after the updating, a second request from a second member of the social media system who has access to the first social media page, wherein receiving the second request is based on a second user selection of the link to the redirection URL via the message in the social media system; 
based on the social graph object, determining that the redirection URL is mapped to the second URL and corresponds to the intermediary page; 
based on the determination that the redirection URL is mapped to the second URL, redirecting the second request to the second URL instead of the first URL to route the second member of the social media system from the intermediary page to a second web page; and
collecting user analytic information based on user visits to the intermediary page to track persons visiting the first and second web pages and associated social media pages of the social media system.
Consequently, based upon consideration of all of the relevant factors with respect to each independent claim as a whole, Claims 1-6, 8-10 and 12-20 are integrated into a practical application (Step 2A of SME) that satisfies the statutory requirements under 35 U.S.C. 101.


Regarding § 102 and § 103, U.S. Patent Application Publication No. 2009/0006192 of Martinez et al. (hereinafter “Martinez”) appears to be the most relevant prior art reference to Applicant’s pending independent claims.

Martinez discloses creating digital content objects for embedding/associating with social networking content so other social networking users can use/distribute among additional users — Martinez at ¶ [0025] mentions “creation of the content”; Martinez at ¶ [0071] mentions “an end-user of a social networking site, such as My Space or Facebook, may embed content”; Martinez at ¶ [0093] mentions “content-embedding code may be incorporated into personal pages on social networking sites, such as…Facebook…and the like. The content-embedding code may also be used by a content-embedding entity in other contexts”; Martinez at ¶ [0086] mentions “flash objects, or other media files” while Martinez at ¶ [0088] mentions that “links may respond to clicks… the links may be implemented in HTML code or in Flash or other media object files.”; Martinez at ¶ [0051] mentions “Redirection can also be accomplished by transmitting an HTML page including JavaScript code operative to accomplish redirection.”  “[A] content owner may upload a digital content object (or specify a data locator of the digital content object indicating where the content object is hosted) to a network addressable system, such as a media aggregation site (an example being Yahoo!(r)'s Flickr™ photo sharing system). The content owner may configure one or more tags, and provide identifying information of the content owner. The content, owner may also configure … parameters directed to further distribution and/or revenue sharing associated with the digital content object. The network addressable system stores the tags and related information in association with the uploaded content object…. the network addressable system may generate an object instance identifier and corresponding data record including the information identified above. The network addressable system may also generate content embedding code including a distribution code section and provide the content embedding code to the user. The user may then use the content embedding code in connection with the digital content object--e.g., to embed or otherwise make the digital content object available to other users over a network. Thereafter, a second user may view the content object and, activating a sponsor control associated with the content, object, initiate a workflow directed to sponsoring the content object” —Martinez at ¶ [0024].  “[T]he use of redirection messages is described…. redirection generally refers to transmitting a message from a server to a client application… that causes the client application to access another server or resource without intervention or action by the end-user. Redirection can be accomplished…in connection with HTTP, redirection messages can be implemented using refresh meta tags… redirection messages can be implemented using HTTP refresh headers” —Martinez at ¶ [0046].  “Redirection can also be accomplished by transmitting an HTML page including JavaScript code operative to accomplish redirection” —Martinez at ¶ [0051].  “The tags associated with the content can vary considerably. The tags can relate to the subject of the content (subject, location, etc.), the circumstances involving creation of the content (date, author, time, image capture settings, etc.), and the like. Other data can be associated with the content. For example, the tags need not be entered by the user who uploaded the content. Rather, the tags or other information may be entered by other users after accessing and viewing the content on content marketplace system 30. In addition, one or more tags can be automatically extracted based on analysis of the content. For example, the digital file including the underlying content, such as an image or video, may also include one or more tags in reserved data fields. Other information can include the data, and time when the content was uploaded. In addition, if the content includes text, content distribution system, for example, can execute a programmatic process to extract one or more tags from the content. Still further, content may also be tagged with one or more geographical locations or geo-tags” —Martinez at ¶ [0082].  “As one can appreciate, operation of various implementations described above create a viral distribution mechanism. That is, a first content embedding entity may view a digital content object and click the distribution link to obtain content embedding code and use the code in a blog page (for example). Thereafter, a second content embedding entity may view that blog page, click on the distribution link to receive content embedding code, and use the content embedding code in a social network page (for example). Yet a third content embedding entity may view that social networking page and obtain content embedding code (as described above) and use it in an information web site. Furthermore, as discussed above, each of these content embedding entities comprise a distribution chain and may share in revenue or other benefits resulting from activation of advertisement or search links. For example, if an end-user clicks on an ad link when view the blog page (above), the first and second content embedding entities may share in resulting revenues (assuming the content owner has configured revenue sharing parameters in that manner). Still further, other users viewing the digital content object anywhere in the chain of distribution may activate a sponsor control to initiate a sponsorship workflow” —Martinez at ¶ [0095].  “[C]ontent marketplace system 30 may transmit an interface allowing the user to preview the digital content object, and to select an existing ad from the user's account, or create a new ad, as FIG. 5F illustrates” —Martinez at ¶ [0098].  “Advertisements can take a variety of forms, such as…URLs that resolve to a web page)” —Martinez at ¶ [0100].  “When the advertisement link is activated, the client application transmits a request to content marketplace system 30, which transmits a redirection message to the browser.” —Martinez at ¶ [0105].  “The redirection message redirects the client application to a network resource that hosts an ad or other content. The use of redirection messages allows content marketplace system 30 to track content and link usage, as well as dynamically select the ad to be served to the consuming user who activated the ad link” —Martinez at ¶ [0106].  “[T]he content-embedding code may be dynamically generated during creation of the page to add the current tags associated with the content… one or more of the tags may also be dynamically generated upon activation of one of the links” —Martinez at ¶ [0111]. “[T]ill further, as FIG. 6G shows, content embedding code may include calls to access a wrapper or container object, such as a Flash object, that in connection with a content object media player, can be used to render the content in association with … interactive controls that a consuming user may activate to sponsor the content object, get content embedding code for the [Flash] object and the like. As FIG. 6G illustrates, the content embedding code may include a call to a Flash™ object (contentviewer.swf) that can operate in connection with a Flash™ media player, which may operate as a plug-in to a browser client…. the wrapper object may be configured to display the selected ad in one or more selected regions of a graphical user interface. For example, a small text ad, activatable with a user click that resolves to a URL, can be displayed above the content…. an advertiser logo can be displayed as an overlay…. the content embedding code may include a call to a Shockwave or Flash media player offered by Adobe Systems, Inc. of San Jose, Calif. Shockwave and Flash media players support container formats that allow underlying content objects (e.g., videos, images, animations, and jpegs), as well as ad content, to be accessed remotely and rendered, and allow for additional interactivity with the objects, such as controls, links, overlays, and the like. For example, this media player can be invoked to display a digital content object, such as a jpeg or other image and include one or more user interface controls that a consuming user may use to initiate a sponsorship workflow, get content embedding code for the object, and the like. The media player may also display or render an interactive ad in connection with the media object. Flash, due to its container format, can also be used in connection with video and other media objects. Other media and content object viewers can be used, such as Windows Media Player, Yahoo! Music Engine client, and the like. As FIG. 6G illustrates, the content embedding code may include parameters, such as URLs, content object identifiers, content embedding entity identifiers, identifiers for underlying flash objects or applets that support the sponsor, distribution and ad functionality described herein, as well as other parameters. Other implementations are possible. For example, the flash object may be encapsulated with the media player to create a self-contained object…. the flash object, when downloaded and executed on a client, can access the media objects defined in the content embedding code and render the object and any interactive controls…. the parameters of the content embedding code may be passed to a remote server which constructs a wrapper object with the media and controls and transmits the completed object to the client application….  the encapsulated digital content object and the embedding and sponsorship functionality encapsulated with it can be readily shared and exchanged.” —Martinez at ¶ [0118].  “[A] container format, such as Flash, the content marketplace may dynamically add the selected ad (and possibly other links or controls) to the underlying content object contained in the Flash or other container format object…. the Flash object, when executed, may make calls to obtain selected ads and the underlying digital content object, by accessing one or more variables in the content embedding code (see FIG. 6G). For example, the Flash object, when executed, may make a first call to obtain the content object, and a second call to obtain one or more selected ads (passing an identifier for the content object). The Flash object may than display the selected ad as a link, display it as an overlay, and/or display it proximal to the border of the viewer window or region where the content object is displayed or rendered. Similarly, audio or video players that are embedded or plug-in to the execution environment may include extended functionality to obtain and render selected ads.” —Martinez at ¶ [0125].

In addition Martinez discloses generating code corresponding to an interactive social media system plugin associated with the social graph object, wherein when the code is inserted into a web page, the web page displays the interactive social media system plugin (e.g., “content embedding code is generated and provided to subsequent users” —Martinez at ¶ [0025]; generating code associated with the digital content objects for embedding/associating with social networking content —Martinez at ¶¶ [0025], [0084], [0086], [0095], [0097], [0118] and [0126].  “[C]ontent-embedding code is source code (such as HyperText Markup Language (HTML) code), or other machine-readable instructions, that a user may insert into an underlying data object (such as an HTML page). The content-embedding code… can be inserted into an interface of an HTML editing application that creates or edits HTML pages, which can be published to a web server.” —Martinez at ¶ [0025];  “generate content embedding code including distribution and sponsorship code sections (1406), as described in more detail below. The content marketplace system 30 may provide the content embedding code to the user (1408)…transmitting a page-based interface including source code (e.g., HTML code) or a separate data file (1408). The user may then use the content embedding code, such as inserting it into an underlying HTML page. When the page is published and requested, by a browser or other client application, the content embedding code is operative, when parsed, to access the digital content object and render it in connection with … hypertext links (or other user-activated controls), as described below. The content embedding code may also be provided to other users in page-based interfaces (or in connection with a media object viewer or player) in connection with the digital content object.” —Martinez at ¶ [0084]; “[C]ontent embedding code generation can be an automated process performed in connection with the dynamic generation of HTML pages or other network resources, such as flash objects, or other media files.” —Martinez at ¶ [0086]; “As one can appreciate, operation of various implementations described above create a viral distribution mechanism. That is, a first content embedding entity may view a digital content object and click the distribution link to obtain content embedding code and use the code in a blog page (for example). Thereafter, a second content embedding entity may view that blog page, click on the distribution link to receive content embedding code, and use the content embedding code in a social network page (for example). Yet a third content embedding entity may view that social networking page and obtain content embedding code (as described above) and use it in an information web site. Furthermore, as discussed above, each of these content embedding entities comprise a distribution chain and may share in revenue or other benefits resulting from activation of advertisement or search links. For example, if an end-user clicks on an ad link when view the blog page (above), the first and second content embedding entities may share in resulting revenues (assuming the content owner has configured revenue sharing parameters in that manner). Still further, other users viewing the digital content object anywhere in the chain of distribution may activate a sponsor control to initiate a sponsorship workflow.” —Martinez at ¶ [0095]; “window rendered by a plug-in application, such as a Flash media player.” —Martinez at ¶ [0097]; “[T]ill further, as FIG. 6G shows, content embedding code may include calls to access a wrapper or container object, such as a Flash object, that in connection with a content object media player, can be used to render the content in association with … interactive controls that a consuming user may activate to sponsor the content object, get content embedding code for the [Flash] object and the like. As FIG. 6G illustrates, the content embedding code may include a call to a Flash™ object (contentviewer.swf) that can operate in connection with a Flash™ media player, which may operate as a plug-in to a browser client…. the wrapper object may be configured to display the selected ad in one or more selected regions of a graphical user interface. For example, a small text ad, activatable with a user click that resolves to a URL, can be displayed above the content…. an advertiser logo can be displayed as an overlay…. the content embedding code may includes a call to a Shockwave or Flash media player offered by Adobe Systems, Inc. of San Jose, Calif. Shockwave and Flash media players support container formats that allow underlying content objects (e.g., videos, images, animations, and jpegs), as well as ad content, to be accessed remotely and rendered, and allow for additional interactivity with the objects, such as controls, links, overlays, and the like. For example, this media player can be invoked to display a digital content object, such as a jpeg or other image and include one or more user interface controls that a consuming user may use to initiate a sponsorship workflow, get content embedding code for the object, and the like. The media player may also display or render an interactive ad in connection with the media object. Flash, due to its container format, can also be used in connection with video and other media objects. Other media and content object viewers can be used, such as Windows Media Player, Yahoo! Music Engine client, and the like. As FIG. 6G illustrates, the content embedding code may include parameters, such as URLs, content object identifiers, content embedding entity identifiers, identifiers for underlying flash objects or applets that support the sponsor, distribution and ad functionality described herein, as well as other parameters. Other implementations are possible. For example, the flash object may be encapsulated with the media player to create a self-contained object…. the flash object, when downloaded and executed on a client, can access the media objects defined in the content embedding code and render the object and any interactive controls. In another implementation, the parameters of the content embedding code may be passed to a remote server which constructs a wrapper object with the media and controls and transmits the completed object to the client application. In either implementation, the encapsulated digital content object and the embedding and sponsorship functionality encapsulated with it can be readily shared and exchanged” —Martinez at ¶ [0118].  “Flash object, when executed, may make calls to obtain selected ads and the underlying digital content object, by accessing one or more variables in the content embedding code (see FIG. 6G)” —Martinez at ¶ [0126].

Furthermore, Martinez discloses receiving a first user selection of the link to the redirection URL via the message in the social media system such as when a social media user clicks on the URL link —Martinez at ¶¶ [0090], [0095], [0110], [0117] and [0131]; and “links may respond to clicks, mouse-overs, and/or other activations…. links may be implemented in HTML code or in Flash or other media object files” —Martinez at ¶ [0088]. “Activation (e.g., a user click or mouse-over) of the distribution link 308 causes, in one particular implementation, a point of presence distribution interface (e.g., a pop-up window 404) to appear” —Martinez at ¶ [0090].  “As one can appreciate, operation of various implementations described above create a viral distribution mechanism. That is, a first content embedding entity may view a digital content object and click the distribution link to obtain content embedding code and use the code in a blog page (for example). Thereafter, a second content embedding entity may view that blog page, click on the distribution link to receive content embedding code, and use the content embedding code in a social network page (for example). Yet a third content embedding entity may view that social networking page and obtain content embedding code (as described above) and use it in an information web site. Furthermore, as discussed above, each of these content embedding entities comprise a distribution chain and may share in revenue or other benefits resulting from activation of advertisement or search links. For example, if an end-user clicks on an ad link when view the blog page (above), the first and second content embedding entities may share in resulting revenues (assuming the content owner has configured revenue sharing parameters in that manner). Still further, other users viewing the digital content object anywhere in the chain of distribution may activate a sponsor control to initiate a sponsorship workflow” —Martinez at ¶ [0095].  “[T]he content, such as an image, can itself be clickable, where a user click resolves to an ad link, a search link or an attribution link, above. As FIG. 6E illustrates, the content code section 500 may include HTML code that renders the displayed image clickable, resolving… to an advertiser system through redirection messages. The link associated with the content, however, can incorporate a variety of the link types and data elements described herein” —Martinez at ¶ [0110].  “[T]he script may encode the content identifier, the content embedding entity identifier, the content owner identifier or other entity identifier contained in the content embedding code into one or more of the URLs of the links. For example, the script may add the content identifier to the ad link to allow this entity to be credited if an end-user clicks on the ad link. As discussed herein…the ad link may cause one or more redirection messages to be transmitted. The script, when executed, may also make remote calls to content marketplace system 30. For example, the script may transmit a message including the content identifier to content marketplace system 30, allowing it to maintain usage statistics in connection with the content object…. this may enable the content owner… to be compensated based on the number of times the content was accessed” —Martinez at ¶ [0117].  “[A]d link…include a redirection URL that cause[s] a client application to transmit a request to content marketplace system 30, which logs the ad request and transmit the sponsor URL in a redirection message to the client application” —Martinez at ¶ [0131].  

Examiner notes that the findings of fact pertaining to Martinez and made in the March 7, 2022 Office Action are maintained.  However, Examiner has considered the combination of Martinez and the other prior art references cited in the March 2022 Office Action with respect to the claim limitations now recited in Applicant’s independent Claims 1, 13 and 17, but finds that Martinez and the other prior art references of record, do not render obvious the claim elements as currently recited in Applicant’s independent claims filed on June 10, 2022.  Please see prior art references listed under “Conclusion” section below.

Examiner believes it would not have been obvious to one skilled in the art (i.e., before Applicant’s effective filing date) for Applicant’s subject matter to include all of the recited computerized features/elements in a single combination as currently recited in each of Applicant’s independent Claims 1, 13 and 17.  

Therefore, Claims 1, 13 and 17, as submitted by Applicant on June 10, 2022, are considered to be allowable under 35 U.S.C. §§ 101, 102, 103 and 112.  Claims 2-6, 8-10, 12, 14-16 and 18-20 include all the limitations recited in respective independent Claims 1, 13 and 17, and, therefore, are patentably distinguishable over the cited prior art references based on the same reasons provided above with respect to independent Claims 1, 13 and 17, respectively.

NOTICE:  Any comment(s) considered necessary by applicant must be submitted no later than any payment of the issue fee and, to avoid delay, should preferably accompany the issue fee.  Such a submission(s) should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following references are considered prior art and are being made of record:
U.S. Patent Application Publication No. 2010/0280860 of Iskold et al. (hereinafter “Iskold”) for Facebook® social networking application and embedded “I like this” button.
U.S. Patent Application Publication No. 2010/0218128 of Bonat et al. (hereinafter “Bonat”) for “social networking sites (e.g., Facebook, Twitter, MySpace, and the like).” —Bonat at ¶ [0003]; “facilitate widget generation by allowing one or more of the following objects/aspects of the widget to be configured: a type of offer, a size of the widget, a design, a font, a logo, and images presented by the widget, a headline, a text, colors, and the like. The user, e.g., a user generating the widget at system 100, may also indicate a location or link, such as a Uniform Resource Locator [URL], where the user interacting with the completed widget 100 is directed upon successful completion or cancellation of an interaction with the widget 100 including the offer.” —Bonat at ¶ [0032]; “social networks such as Twitter, Facebook, LinkedIn, and MySpace” —Bonat at ¶ [0041]; and “generate the code for an offer widget to be placed on a user's web page or other web accessible location; enable the user to copy the offer widget 100 code; generate a link for the offer; generate a link for placement on a user's website” —Bonat at ¶ [0053].
U.S. Patent Application Publication No. 2009/0144392 of Wang et al. (hereinafter “Wang”) for “a user views content on an external system that the user desires to share in the social networking website.  The user selects a control in a web browser or on a web page of the external system. The control may execute code that causes a sharing request to be sent to the social networking website.  The sharing request is received by the social networking website, and information is sent from the social networking website for presenting an interface to the user.  The interface is capable of requesting sharing parameters from the user for sharing the content in the social networking website. The interface may be a web page capable of receiving user input. The user provides sharing parameters that are received by the social networking website.  Content is retrieved from the external system and is transmitted to…destinations in the social networking website based…on the sharing parameters.  The sharing parameters may include selection parameters for indicating which content to share, formatting parameters for specifying how to format the content, and destination parameters indicating particular destinations in the social networking website for the content.  The shared content can also be tracked in the social networking website and updated responsive to changes in the source content in the external system” —Wang at ¶ [0005].
U.S. Patent Application Publication No. 2008/0319918 of Forlai (hereinafter “Forlai”) for “an owner or administrator of a ‘central Web site,’ to generate product offers to consumers” —Forlai at ¶ [0057].
U.S. Patent Application Publication No. 2008/0184135 of Washburn et al. (hereinafter “Washburn”) for “Web authoring plugin implementation” —Title of Washburn; and “providing an interface between a blog-editing application and a plugin, receiving an indication that the plugin is to be invoked; presenting a user interface based on the plugin to receive settings that define characteristics associated with an object to be rendered in a blog post, receiving the settings, creating an editable code fragment based on the settings that can be utilized to present a rendering associated with the plugin, and presenting the rendering in the blog-editing application” —Abstract of Washburn.
U.S. Patent Application Publication No. 2008/0182563 of Wugofski et al. (hereinafter “Wugofski”) for “Plug-in services make it easy for the member to add dynamic content to their profiles” —Wugofski at ¶ [0021]; “Client-side presentations likewise can include interactive components such as hyperlinks… and edit fields. Among other advantages, plug-in services can generate referral networks. When a subscriber sees or interacts with a member's plug-in, a referral network is created. Further, plug-in services may have access controls limiting their distribution…and their ability to be forwarded to other subscribers” —Wugofski at ¶ [0025]; “a member can receive a bounty when a subscriber follows the referral” —Wugofski at ¶ [0046]; and “a member is compensated for…being the first to include a plug-in service within his or her profile (i.e., exposing something new to their social network). This is especially useful for commercial profiles, such as a profile promoting a movie or television program” —Wugofski at ¶ [0051].
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mathew R. Syrowik/Primary Examiner, Art Unit 3682